Title: [Diary entry: 23 May 1788]
From: Washington, George
To: 

Friday 23d. Thermometer at 55 in the Morning—65 at Noon And 72 at Night. Clear, with but little wind in the Morning, from No. Wt. Cool. Visited the Plantations at the Ferry, French’s, and Neck and the Brick yard. At French’s—Three Ploughs, & two harrows were at work—the first preparing for Pease—the latter for, and putting in Buck Wheat. The other hands planting Corn. At the Ferry—One harrow preparing for & putting in Buck Wheat—two plows weeding Corn and the other hands at work in the New ground at the Mansn. House. At Dogue Run, all hands (Plow People as well as others) were planting Corn in the New ground at the Home Ho.—the Plows being stopped by the Rain.  At Muddy hole—except the Plow People, the others were planting Corn at the Mansn. House the doing of which was compleated this Afternoon and all hands went to Hoeing up the Balks between—beginning on the No. side, next the Road. In the Neck—The Plows began to weed every other Corn Row—turning the furrow from the Corn. Two harrows were at Work, preparg. for, & putting in, Buck Wheat. The other hands were employed in planting the Black-eye Pease.